Title: From Thomas Jefferson to Richard Claiborne, 30 March 1781
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Richmond March 30th 1781

The operations against Portsmouth being now discontinued, œconomy and respect to the rights of our Citizens require that the Horses impressed for that Purpose be returned to their owners. This I know will be a troublesome and expensive undertaking, but it may be effectually done I hope if every Person who impressed is instructed to look out and return all the Horses impressed by himself. Should any of them not have been revalued by Colo. Griffin, Colo. Southall and Mr. Anderson, be pleased to collect them in Places convenient to these Gentlemen and get the favour of them to revalue them. In like Manner I must desire that those formerly revalued by these Gentlemen may be again valued, because if they have fallen off or been injured, the Damage to be paid the Owner will thus appear.
[Be pleased also to take the orders of the commanding Officers, what number and Kind of Boats shall be retained for passing Troops over James River occasionally, and return all the rest punctually to their Owners. Particular Attention should be paid to the letting every Ferry have a good Horse boat.] I am &c.
